J-S47021-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INT. OF: N.Q.K., A MINOR            :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: K.Y., NATURAL MOTHER            :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 826 MDA 2020

                  Appeal from the Decree Entered May 8, 2020
       In the Court of Common Pleas of Luzerne County Orphans' Court at
                                No(s): A-8958

    IN THE INT. OF: R.R.J., A MINOR            :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: K.Y., NATURAL MOTHER            :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 827 MDA 2020

                  Appeal from the Decree Entered May 8, 2020
       In the Court of Common Pleas of Luzerne County Orphans' Court at
                                No(s): A-8959


BEFORE:      STABILE, J., NICHOLS, J., and STRASSBURGER, J.*

MEMORANDUM BY NICHOLS, J.:                     FILED: JANUARY 11, 2021

        K.Y. (Mother) appeals from the decrees granting the petitions of Luzerne

County Children and Youth Services (CYS) for the involuntary termination of




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S47021-20


her parental rights to her daughter, R.R.J., born in June 2016, and son,

N.K.Q., born in July 2017, (collectively, Children). We affirm.1

       Relevant to the present matter, CYS obtained emergency custody of

Children on May 8, 2018, when police found R.R.J., who was less than two

years old at the time, hanging out of the window of Mother’s apartment,

unsupervised. Mother was sleeping at the time of the incident, and the police

had a difficult time waking Mother while they knocked on her door. Children

were placed in foster care because of Mother’s drug and alcohol abuse, mental

health issues and parenting issues.            Children’s fathers were not available

resources at the time of placement as N.K.Q.’s father was incarcerated and

the whereabouts of R.R.J.’s father were unknown.2 On July 16, 2018, the

orphans’ court adjudicated Children dependent.

       On October 22, 2019, CYS filed petitions to involuntarily terminate

Mother’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(8) and (b). The

____________________________________________


1 By separate orders entered the same day, the orphans’ court involuntarily
terminated the parental rights G.Q.K., the natural father of N.Q.K., and C.J.,
the natural father of R.R.J. G.Q.K. attended the evidentiary hearings but did
not participate in this appeal. At the time of the evidentiary hearings, C.J.’s
counsel indicated that C.J. did not contest the termination of his parental
rights and that he would sign a consent to termination of his parental rights.
N.T. 1/22/20, at 4-5. Neither G.Q.K. nor C.J. have appealed, and they have
not participated in this appeal. No other unknown fathers have appealed.

2 At the time of Children’s removal from Mother’s care, Mother’s mother
(Maternal Grandmother) was caring for Children’s three older siblings, and
Maternal Grandmother did not identify herself as a resource for Children until
after CYS filed the petitions to terminate Mother’s parental rights to Children.



                                           -2-
J-S47021-20


orphans’ court appointed Maria Turetsky, Esq., (Attorney Turetsky)3 to serve

as guardian ad litem and legal counsel (GAL/Counsel) for Children.4

       On January 9, 2020, the orphans’ court conducted an evidentiary

hearing on the petitions. At the hearing, the CYS presented the testimony of

Scott Carey, CEO and Clinical Treatment Supervisor at Wyoming Valley Alcohol

and Drug Services; Rebecca Ciliberto, a case manager in the Intensive Family

Reunification Program at Family Service Association; Michelle Lutinski, a case

manager at Family Service Association; Raina Cole, Director of Intake Services

at Northeast Counseling Services; Anthony Black, an employee at Community

Counseling Services; Kristie Rollman, a permanency plan worker for CYS;

Christina Oprishko, a treatment coordinator for Luzerne County Division of




____________________________________________


3  It appears from this Court’s docket that Attorney Turetsky was formerly
listed as Maria Margaret Bertha but has since changed her last name.

4  In In re Adoption of L.B.M., 161 A.3d 172 (Pa. 2017) (plurality), our
Supreme Court held that 23 Pa.C.S. § 2313(a) requires that counsel be
appointed to represent the legal interest of any child involved in a contested
involuntary termination proceeding. The Court defined a child’s legal interest
as synonymous with his or her preferred outcome.

At the time of the instant hearing, the Children were two and three years old.
In In re T.S., 192 A.3d 1080 (Pa. 2018), our Supreme Court held that the
trial court did not err in allowing the children’s guardian ad litem to act as
their sole representative during the termination proceeding because, at two
and three years old, they were incapable of expressing their preferred
outcome.



                                           -3-
J-S47021-20


Corrections; and Serena Stackhouse, a drug and alcohol counselor at

Graniteville House of Recovery. Mother testified on her own behalf.

        On January 22, 2020, the orphans’ court conducted a second evidentiary

hearing on the petitions. CYS presented the testimony of Ms. Rollman. Mother

presented the testimony of Maternal Grandmother, and Mother testified again

on her own behalf.

        On May 8, 2020, the orphans’ court entered decrees involuntarily

terminating Mother’s parental rights to Children pursuant to 23 Pa.C.S. §

2511(a)(8) and (b).         Mother timely filed notices of appeal and concise

statements of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b).5

        The orphans’ court filed an opinion pursuant to Rule 1925(a) explaining

its findings and conclusions under Section 2511(a)(8) and (b). Specifically,

as to Section 2511(a)(8), the orphans’ court summarized the evidence from

the hearings as follows:

        Mr. Scott Carey testified that he is employed at Wyoming Valley
        Alcohol and Drug Services, a local outpatient treatment provider
        for substance abuse disorder. Mr. Carey indicated that he is the
        assistant chief executive officer and clinical treatment supervisor.
        Mr. Carey stated that he had access to all of Mother's records at
        Wyoming Valley Alcohol and Drug services.

        According to Mr. Carey, Mother was referred to Wyoming Valley
        Alcohol and Drug Services on May 25, 2018 by [CYS]. Mr. Carey
        testified that Mother appeared for an intake at his office on May
        25, 2018; however, only a portion of the intake assessment was
        taken from Mother. Mother was asked to return on June 1, 2018
____________________________________________


5   On July 29, 2020, this Court, acting sua sponte, consolidated the appeals.

                                           -4-
J-S47021-20


       to complete the intake; however, Mother did not appear for her
       appointment.

       Mother was then rescheduled for her next intake appointment
       which was December 18, 2018. Mother did not appear for that
       appointment. Mr. Carey testified that other than her first intake
       appointment, Mother did not appear for any additional
       appointments in order to complete her evaluation.

       Mr. Carey testified that prior to May 25, 2018, Mother did engage
       in a treatment program at Wyoming Valley Alcohol and Drug
       Services; however, Mother did not successfully complete any
       treatment program at Wyoming Valley Alcohol and Drug Services.

       Ms. Rebecca Ciliberto testified that she is employed at Family
       Service Association as a case manager in the Intensive Family
       Reunification Service Program (IFRSP). Ms. Ciliberto testified that
       she received the referral from [CYS] on May 31, 2018. Ms.
       Ciliberto testified that she met Mother at the [CYS] office on June
       8, 2018 in order to complete the paperwork for the program. Ms.
       Ciliberto then scheduled a meeting with Mother on June 12, 2018
       at Mother's residence. When Ms. Ciliberto arrived at Mother's
       home, Mother was not present.

       Ms. Ciliberto testified that Mother did not have a telephone;
       therefore, she was not able to contact her. Ms. Ciliberto was
       finally able to contact Mother on June 29, 2018 at [CYS]. Ms.
       Ciliberto testified that on that day, she observed a visit between
       Mother and [Children]. [However,] Ms. Ciliberto was not able to
       have a session with Mother [due to a family celebration]. Another
       session was scheduled at [CYS] on July 5, 2018. Ms. Ciliberto
       indicated that she observed a visit between Mother and [C]hildren
       at [CYS] on July 5, 2018 and then scheduled another parenting
       session with Mother. After meeting Mother on July 5, 2018, Ms.
       Ciliberto lost contact with Mother. Ms. Ciliberto indicated that the
       telephone number she had for Mother was not in service. Ms.
       Ciliberto was later informed that Mother was incarcerated.[6] Ms.
       Ciliberto indicated that since her agency was unable to work with
       incarcerated patients, Mother was deferred from the program.
       Ms. Ciliberto was not able to develop any goals for Mother in the
____________________________________________


6 It appears that Mother was incarcerated for an unspecified amount of time
in 2018, and from September to December of 2019. However, neither party
produced evidence or testimony specifying the dates or reasons for Mother’s
incarceration.

                                           -5-
J-S47021-20


     program. She was unable to schedule meetings with Mother and
     have interactive sessions with her.

     Ms. Ciliberto testified that during [one of] her interactions with
     Mother, she suspected that Mother was under the influence of
     alcohol or a controlled substance while she was with [Children].

     Mr. Paul Dorang testified that he is employed at Family Service
     Association as a case manager. Mr. Dorang indicated that he
     received a referral from [CYS] on December 13, 2018 regarding
     Mother in this case. According to Mr. Dorang, the referral was for
     the Intensive Family Reunification Program.

     Mr. Dorang testified that he met with Mother sometime in January
     2019 in order to explain the program, the policies and the
     procedures. Mr. Dorang testified that he created three goals for
     Mother in the program. The first goal was for Mother to obtain
     and maintain stable housing. The second goal was for Mother to
     understand how her personal decisions affect her as well as her
     kids. The last goal was for Mother to maintain her sobriety and
     complete all mental health services. Mr. Dorang testified that he
     had approximately ten (10) sessions with Mother working with her
     until May of 2019. Mr. Dorang also observed nine (9) visits
     between Mother and [C]hildren. Mr. Dorang testified that he did
     not have any concerns with Mother's basic parenting skills;
     however, he did have concerns Mother's interaction with
     [C]hildren during the visits.

     According to Mr. Dorang, Mother had mental health issues. Mr.
     Dorang testified that Mother had mood swings and at times she
     would storm out of the visits or not appear for the visits. She
     would also begin screaming and would be very argumentative and
     emotional. At times, Mother had to be removed from the room
     because it was too traumatic for [C]hildren.

     According to Mr. Dorang, Mother also had trouble with her
     personal decision-making skills. Mr. Dorang testified that the
     relationship between Mother and N.[Q.]K.’s [f]ather was toxic.
     There was tension between Mother and [N.Q.K.’s f]ather. Mr.
     Dorang explained that many times Mother and [N.Q.K.’s f]ather
     would be fighting and arguing with each other prior to the visit.
     Mother would appear at the visits very emotional, crying and then
     storming out of the visits. During the first three months, Mother’s
     emotional actions took place in the presence of the children. As a
     result, Mr. Dorang recommended that the parents have their visits
     separately. Mr. Dorang stated that even though the visits were

                                    -6-
J-S47021-20


     separate, Mother would still appear tense during the visits. She
     would be texting on her phone during the visits. Mr. Dorang
     indicated that when Mother was closed out of the program on May
     24, 2019, [for lack of progress] he still had concerns with Mother’s
     ability to effectively parent [C]hildren.

     According to Mr. Dorang, Mother did not achieve the goal of
     obtaining and maintaining adequate housing.          Besides not
     obtaining adequate housing, Mother did not achieve the goal of
     understanding how her personal decisions affect [C]hildren with
     respect to drug and alcohol services. Mr. Dorang indicated that
     during the first three months working with Mother, Mother was
     verbally motivated and expressed a willingness to accept services.
     However, Mother never followed through [with] services. Mr.
     Dorang indicated that Mother did not submit to any toxicology
     screens when she was instructed to do so. Mr. Dorang indicated
     that Mother understood the consequences of not following through
     with court ordered services specifically submitting to toxicology
     screens. According to Mr. Dorang, although Mother had good
     intentions and understood what was explained to her. Mother did
     not follow through with the services and did not submit to
     toxicology screens.

     Mr. Dorang testified that Mother had missed three (3) parent
     education appointments. He explained that Mother did not follow
     through with her sessions. He stated that he gave Mother more
     than three chances to follow through. According to Mr. Dorang,
     when there were sessions scheduled, Mother would not call him
     to advise if she could not attend but would simply not attend
     without excuse. On occasion, Mother would “storm out” and not
     follow through with her scheduled sessions. Mr. Dorang further
     stated that Mother, at times, would appear thirty (30) minutes
     late for sessions without calling and would be very emotional.
     [C]hildren would be waiting for her. The case aides would have
     to calm Mother down prior to her visits. According to Mr. Dorang,
     Mother, at times, was a “wreck” and would break down. Mother
     would then be told to submit to a toxicology screen; however,
     Mother would not go.

     Mr. Dorang testified that Mother also did not achieve her third goal
     of maintaining sobriety and completing recommended mental
     health services. As a result, Mother was “closed out” of the
     Intensive Family Reunification Service Program on May 24, 2019.
     Mr. Dorang emphasized that Mother was “closed out” of the
     program due to Mother’s lack of progress by not remedying any

                                    -7-
J-S47021-20


       of the initial reasons for placement, lack of contact,
       noncompliance with drug and alcohol services, noncompliance
       with mental health services, and relationship issues with [N.Q.K.’s
       f]ather.

       Ms. Raina Cole testified that she is employed at Northeast
       Counseling Services, an [o]utpatient mental health facility, as a
       director of intake services.       Ms. Cole’s duties involve
       administration in the admissions department, obtaining
       assessments, and [e]nsuring patients complete services.

       Ms. Cole indicated that she received a referral for Mother for
       mental health evaluation from Luzerne County Children and Youth
       on March 26, 2019. Ms. Cole stated that she reached out to
       Mother on March 27, 2019 and left a message with an unidentified
       person for Mother to return the call. Ms. Cole was not able to
       reach Mother in order to schedule an assessment.

       Ms. Cole stated that on April 17, 2019, Mother called and
       scheduled an appointment for April 19, 2019; however, Mother
       did not appear for that appointment. Ms. Cole stated that her
       agency sent letters to Mother in April and May of 2019; however,
       Mother never responded to the letters.

Orphans’ Ct. Op., 6/29/20, at 6-11.7 Based on the foregoing, the orphans’

court concluded that CYS established grounds for termination under Section

2511(a)(8).

       As to Section 2511(b), the orphans’ court stated:

       [CYS] presented credible testimony regarding the needs, welfare
       and best interest of [C]hildren, in relation to their Mother. [Kristie
       Rollman, a permanency plan worker for CYS,] testified that
       [Children] were placed with the foster parents on May 8, 2018.
       Ms. Rollman testified [Children] live with the foster parents and
       their newborn son. According to Ms. Rollman, [Children] are
       assimilated into the [foster] family. Ms. Rollman described seeing
       pictures of [C]hildren in the home and further indicated that
       [C]hildren attend all family functions. Ms. Rollman stated that
____________________________________________


7The trial court noted that Mother had made progress after the filing of the
petitions to terminate her parental rights.

                                           -8-
J-S47021-20


      [C]hildren referred to their foster parents as “mom and dad”.
      According to Ms. Rollman, the foster parents wish to adopt
      [C]hildren. The foster parents are also aware that[,] should they
      be permitted to adopt [C]hildren, . . . [C]hildren would have the
      same rights that biological children would have. Ms. Rollman
      indicated that she did not have any concerns regarding the foster
      parents’ wish to adopt [Children].

      Ms. Rollman testified that she believes the foster parents meet
      [C]hildren’s physical needs. According to Ms. Rollman, the foster
      parents provide them with food, shelter, and clothing. The foster
      parents also meet [C]hildren’s developmental needs. Ms. Rollman
      stated that [C]hildren are developmentally on target and they
      have age-appropriate toys in their home. Ms. Rollman testified
      that [C]hildren are also up-to-date on all the medical needs.
      Furthermore, the foster parents meet [C]hildren’s emotional
      needs. For instance, when [C]hildren are happy, the foster
      parents congratulate them on their accomplishments. When
      [C]hildren are sad, the foster parents comfort them.


      Ms. Rollman further indicated that there is a parent[-]child bond
      between the foster parents and [C]hildren. The foster parents
      meet all [C]hildren’s needs. According to Ms. Rollman, there has
      been limited contact between Mother and [C]hildren. Ms. Rollman
      indicated that the last time Mother had seen the children was in
      May 2019. Ms. Rollman testified that after the visit, [R.R.J.] was
      exhibiting certain behaviors, and [N.Q.K.] was not engaged with
      [Mother] during the visits. Ms. Rollman indicated that[,] in light
      of [C]hildren not seeing [Mother] since May 2019, there was no
      longer a continued relationship between Mother and [C]hildren.

      Ms. Rollman testified that the foster parents were able to meet all
      of [C]hildren’s needs and there is a parent/child bond relationship
      between them. Due to the lack of contact between Mother and
      [C]hildren, Mother was not able to fulfill all of [C]hildren’s needs
      and will not be able to provide them with permanency[,] and . . .
      adoption would be in their best interest.

Id. at 16-18 (record citations omitted).




                                     -9-
J-S47021-20



      The orphans’ court, in its conclusion, acknowledged that Mother had

made progress toward sobriety after the filing of the petitions to terminate

her parental rights, but stated:

      Mother was given ample time to address and remedy her
      problems, but has failed to successfully do so. The [c]ourt finds
      that she is not currently able to meet [C]hildren’s needs by failing
      to remedy her mental health issue, drug and alcohol issue and
      complete her parenting education.

      Th[e c]ourt was emotionally moved during Mother’s testimony at
      hearing when she described the new life that she has found in
      sobriety. The [c]ourt sincerely hopes that Mother continues her
      pursuit of a sober life and continues to thrive in the new reality
      that freedom from substance abuse offers.

      However, [C]hildren needed their mother in May of 2018 and one
      year later in May of 2019, she was sadly unable to remedy the
      conditions that gave rise to placement. At the time of initial filing
      in October of 2019 and at the time of hearing in January 2020,
      the [c]ourt cannot base a decision upon hopes and intentions,
      however thankful it is that Mother has claimed them.

      The foster parents have amply demonstrated that they meet the
      physical, developmental and emotional needs of the minor
      children. [C]hildren . . . have thrived under their care. Today,
      [C]hildren need and deserve a permanent home with loving
      capable parents.

Id. at 20.

      Mother raises one issue on appeal:

      1. Whether the [orphans’ court] erred in terminating parental
         rights and/or abused its discretion in giving primary
         consideration pursuant to 23 Pa.C.S.[ §] 2511(b) to the
         developmental, physical, and emotional needs and welfare of
         [Children] because testimony presented at trial establishes a
         strong parent-child bond that [termination] would be
         detrimental to the physical, emotional, and general well-being
         of [Children?]


                                     - 10 -
J-S47021-20


Mother’s Brief at 3.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:
     The standard of review in termination of parental rights cases
     requires appellate courts “to accept the findings of fact and
     credibility determinations of the trial court if they are supported
     by the record.” In re Adoption of S.P., 47 A.3d 817, 826 (Pa.
     2012). “If the factual findings are supported, appellate courts
     review to determine if the trial court made an error of law or
     abused its discretion.” Id. “[A] decision may be reversed for an
     abuse of discretion only upon demonstration of manifest
     unreasonableness, partiality, prejudice, bias, or ill-will.” Id. The
     trial court’s decision, however, should not be reversed merely
     because the record would support a different result. Id. at 827.
     We have previously emphasized our deference to trial courts that
     often have first-hand observations of the parties spanning
     multiple hearings. See In re R.J.T., [9 A.3d 1179, 1190 (Pa.
     2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, and requires a bifurcated analysis of

the grounds for termination followed by the needs and welfare of the children.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent's conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). We

have defined clear and convincing evidence as that which is so “clear, direct,

                                    - 11 -
J-S47021-20


weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa. Super. 2000) (en banc) (citation omitted).

      Here, the orphans’ court found that CYS established the grounds for

termination under 23 Pa.C.S. § 2511(a)(8) and (b), which provide as follows:

      § 2511. Grounds for involuntary termination

      (a)   General rule.—The rights of a parent in regard to a child
            may be terminated after a petition filed on any of the
            following grounds:

                                     ***

            (8) The child has been removed from the care of the parent
            by the court or under a voluntary agreement with an
            agency, 12 months or more have elapsed from the date of
            removal or placement, the conditions which led to the
            removal or placement of the child continue to exist and
            termination of parental rights would best serve the needs
            and welfare of the child.

                                     ***

      (b) Other considerations.—The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(8), (b).




                                     - 12 -
J-S47021-20


       Instantly, we initially note that Mother did not challenge the orphans’

court’s findings under Section 2511(a)(8) in her Pa.R.A.P. 1925(b) statement,

nor has she addressed Section 2511(a)(8) in her brief. Accordingly, we find

that Mother has waived any challenge to the orphans’ court’s findings and

conclusions under Section 2511(a)(8).8             See In re M.Z.T.M.W., 163 A.3d

462, 465–66 (Pa. Super. 2017) (noting that “this Court will not review a claim

unless it is developed in the argument section of an appellant's brief, and

supported by citations to relevant authority”); see also Krebs v. United

Refining Company of Pennsylvania, 893 A.2d 776, 797 (Pa. Super. 2006)




____________________________________________


8 Even if not waived, however, we would deem any challenge to the
termination under Section 2511(a)(8) to be meritless.

We have explained:

       Section [2511] (a)(8) sets a 12-month time frame for a parent to
       remedy the conditions that led to the children’s removal by the
       court. Once the 12-month period has been established, the court
       must next determine whether the conditions that led to the child’s
       removal continue to exist, despite the reasonable good faith
       efforts of [the child welfare agency] supplied over a realistic time
       period. Termination under Section 2511(a)(8) does not require
       the court to evaluate a parent’s current willingness or ability to
       remedy the conditions that initially caused placement or the
       availability or efficacy of [the child welfare agency] services.

In re K.Z.S., 946 A.2d 753, 759 (Pa. Super. 2008) (citations omitted).

Here, the orphans’ court adequately addressed all of the elements of Section
2511(a)(8), and the record overwhelmingly supported the orphans’ court’s
decision, findings, and conclusions. See Orphans’ Ct. Op. at 5-18.


                                          - 13 -
J-S47021-20


(stating that any issue not set forth in or suggested by an appellate brief’s

statement of questions involved is deemed waived).

     Mother, in the single issue presented in this appeal, asserts that the

orphans’ court erred in finding termination of her parental rights justified

under Section 2511(b). Mother argues that CYS failed to present clear and

convincing evidence that termination of her parental rights would be in the

best interest of the Children.   Mother’s Brief at 11.    Specifically, Mother

contends that CYS “failed to prove that it would not be detrimental to sever

the parent-child bond between Appellant and [Children].”           Id. at 13.

According to Mother:


     Testimony from the caseworker states that there is a level of
     comfort between [Children and Mother] and that, at times,
     [C]hildren, during their supervised visitation, went to [Mother]
     seeking that comfort.

     This testimony is supported by [Maternal Grandmother]’s
     testimony, who has regularly observed visitation between [Mother
     and Children] before placement. She also testified that there is a
     very strong and very close relationship between [Children] and
     their siblings.

     It is clear that [Mother] shares a strong and loving bond with
     [Children] and that it would be detrimental to separate parent and
     children in this instance. When visits are occurring in an unnatural
     and somewhat staged setting, it may be difficult to ascertain the
     full perspective of how strong the mother-child bond is.

     However, testimony presented in this case established there was
     at least a strong bond prior to placement. [Mother] spent every
     day of her life with [Children]. She testified that when she is a
     sober parent, as she is now, she is an amazing parent and can do
     a good job. Again, the consideration the [orphans’ c]ourt needs
     to allocate to the child’s best interests is separate and apart from

                                    - 14 -
J-S47021-20


      the conduct of [Mother]. [Mother] has undoubtedly given her best
      to not only meet the developmental, emotional, and physical
      needs of [C]hildren prior to placement, but she is prepared to . .
      . meet those same needs should [C]hildren be returned to her
      care.


Id. at 13-15.

      As our Supreme Court has stated:

      [I]f the grounds for termination under subsection (a) are met, a
      court shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The
      emotional needs and welfare of the child have been properly
      interpreted to include intangibles such as love, comfort, security,
      and stability. [T]his Court [has] held that the determination of
      the child’s needs and welfare requires consideration of the
      emotional bonds between the parent and child. The utmost
      attention should be paid to discerning the effect on the child of
      permanently severing the parental bond.

T.S.M., 71 A.3d at 267 (citations omitted)(formatting altered).

    In the context of Section of 2511(b), the orphans’ court “must take into

account whether a bond exists between child and parent, and whether

termination would destroy an existing, necessary and beneficial relationship.”

See In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010). “[A] parent’s basic

constitutional right to the custody and rearing of. . . her child is converted,

upon the failure to fulfill. . . her parental duties, to the child’s right to have

proper parenting and fulfillment of [the child’s] potential in a permanent,

healthy, safe environment.” In re B.N.M., 856 A.2d 847, 856 (Pa. Super.

2004) (internal citations omitted).




                                      - 15 -
J-S47021-20


    It is sufficient for the orphans’ court to rely on the opinions of social

workers and caseworkers when evaluating the impact that termination of

parental rights will have on a child. Id.      The orphans’ court may equally

emphasize the safety needs of the child and may consider intangibles, such

as the love, comfort, security, and stability the child might have with the foster

parent. In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011). Ultimately, the

concern is the needs and welfare of a child. Z.P., 994 A.2d at 1121.

      Instantly, as Mother notes there was evidence of a bond between Mother

and Children. See N.T., 1/22/20, at 19 (indicating that Ms. Rollman observed

Children going to Mother for comfort during visits), 36 (indicating that

Maternal Grandmother observed a bond between Mother and Children), 61

(indicating that Mother testified that Children became upset when she would

leave visits). However, the orphans’ court found little to no evidence that

severing the bond would have any detrimental effect on Children. See N.T.,

6/29/20, at 20.

      The competent evidence in the record supports the orphans’ court’s

determination that termination of Mother’s parental rights would serve

Children’s best interests. Children have been in foster care since May 8, 2018.

See N.T., 1/9/20, at 107.        The orphans’ court credited Ms. Rollman’s

testimony that Children have been assimilated into the foster parents’ family

and that “there is a parent[-]child bond, they meet all their needs, [and

Children] refer to them as mom and dad.” N.T., 1/22/20, at 8, 10. Notably,


                                     - 16 -
J-S47021-20


Ms. Rollman testified that Mother last visited Children in May of 2019. Id. at

11. Ms. Rollman indicated that R.R.J. “was exhibiting some behaviors after”

Mother’s visits and that N.Q.K. was not “very engaged during” the visits. Id.

at 11. Ms. Rollman testified that because Mother has not seen them since

May of 2019, the “continued relationship” between Mother and Children was

“not there” at the time of the hearing. Id. Ms. Rollman did not believe that

Children would suffer any detrimental effects if Mother’s parental rights were

terminated. Id. at 15.

      Furthermore, we note that GAL/Counsel also recommended that

termination of Mother’s parental rights would serve Children’s best interests.

GAL/Counsel’s Report and Recommendation, 2/19/20, at 4.          GAL/Counsel

observed the Children interact with their foster parents and noted that the

“Children have a very strong and loving bond with the current foster family

and they have found stability, consistency, dependability, and comfort with

them.” Id.

      Therefore, having reviewed the orphans’ court opinion and the record,

we find competent evidence of record supporting the orphans’ court’s decision.

T.S.M., 71 A.3d at 267. We conclude that the orphans’ court appropriately

considered Children’s need for safety and stability and determined that the

termination of Mother’s parental rights best served Children’s needs and

welfare. As we do not discern an error of law or abuse of discretion in the




                                    - 17 -
J-S47021-20


orphans’ court rulings, we affirm the decrees involuntarily terminating

Mother's parental rights. See id.

     Decrees affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/11/2021




                                    - 18 -